DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are pending.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2]

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  See MPEP § 608.01(b).

The abstract of the disclosure is objected to because it has two paragraphs. Correction is required.  

Drawings
Figures 12 and 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Claim interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the various units in claims 1-11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 2 recites "selects one of the first parameter group and the second parameter group having fewer errors that occur". It is not clear what is meant by parameter group having errors. Is there a reference parameter group to compare with? In addition, the term “fewer errors” seems to indicate the errors can be counted. How is one error defined in the first place? Please clarify.

Claim 5 recites “the energy value comprises at least color, brightness, and contrast”. Energy, by definition, is a conserved quantity. It is therefore not clear how an energy value can have color, brightness or contrast.

Claim 6 recites “according to a position of the area when an image is divided into a plurality of regions”. It is not clear how this image is related to the input image signal, and how “the area” is related to the plurality of regions.

Claim 7 recites “a motion object detected between frames of each region when an image is divided into a plurality of regions”, which is not understood. It is not clear what is meant by “a motion object detected between frames of each region”, and how this image is related to the input image signal, or to the frames.
Claim 8 recites “a decompression unit for decompressing the first compression parameter group and the second compression parameter group”, then a “determination unit” selects and outputs an image processing parameter to be used for image processing “from the first parameter group and the second parameter group”. It is not clear whether the two parameter groups used by the determination unit are those output from the decompression unit, or rather those created before the compression/decompression steps (please refer to line 7 and lines 14-15). 

Claims 8 and 13 each recites the limitation “for image processing from the first parameter group and the second parameter group elongated”. Elongated, by definition, means to extend the length of, which doesn’t seem to make sense in this context. Please clarify. 

Claims 12-14 are supposed to be method claims. However, the claims seem to be defined by units of a device, and then each device unit includes steps. It is therefore not clear of the type of claims 12-14. Are they system claims or method claims?

There are insufficient antecedent bases for the following limitations:
--- Claim 1 recites “the image characteristic data” in lines 5-6.
--- Claim 1 recites “the image processing parameters” in line 20. Note that there is only one “image processing parameter” defined in lines 16-17, not multiple.
--- Claim 4 recites “the image feature data” in line 3.
--- Claim 6 recites “the area” in line 4.
--- Claim 8 recites “the image characteristic data” in lines 5-6.
--- Claim 8 recites “the image processing parameters” in line 26. Note that there is only one “image processing parameter” defined in lines 22-23, not multiple.
--- Claim 11 recites “the image characteristic data” in lines 6-7.
--- Claim 11 recites “the image processing parameters” in line 21. Note that there is only one “image processing parameter” defined in lines 17-18, not multiple.
--- Claim 12 recites “the image processing device” in lines 1-2.
--- Claim 12 recites “the image characteristic data” in lines 7-8.
--- Claim 13 recites “the image processing device” in lines 1-2.
--- Claim 13 recites “the image characteristic data” in lines 7-8.
--- Claim 14 recites “the image processing device” in lines 1-2.
--- Claim 14 recites “the image characteristic data” in lines 7-8.

Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Bernal et al. (hereafter referred to as “Bernal”, US 2015/0131851). 

Regarding claim 1, Bernal discloses an image processing device (Figs. 1&2) using an image input signal as an input and an image output signal as an output includes a first image processing unit and a second image processing unit, 
wherein the first image processing unit includes a histogram processing unit for extracting the image characteristic data from the image input signal (Fig. 5, pg. [0046], [0054]. unit for generating a set of histograms like the one shown in Fig. 5), a first image parameter processing unit for creating a first parameter group for performing image processing from the image characteristic data (Fig. 5, pg. [0046] and [0054]. “a set of candidate histogram representations” are generated, one of candidate histogram representations defines a first parameter group), and an arithmetic processing unit for creating an image output signal by processing the image input signal (Fig. 2, unit 116, object localization), 
wherein the second image processing unit includes a second image parameter processing unit for creating a second parameter group for performing image processing from the image characteristic data (Fig. 5, pg. [0046] and [0054]. Another of the “candidate histogram representations” defines a second parameter group), 
wherein the first image processing unit further includes a determination unit for selecting and outputting an image processing parameter to be used for image processing from the first parameter group and the second parameter group (pg. [0054], selecting a candidate histogram based on a similarity metric between the candidate histogram representations and a target color histogram representation), 
wherein the arithmetic processing unit performs image processing according to the image processing parameters output by the determination unit (Fig. 2, object localization unit 116 receives input from object characterization unit 114)

Regarding claim 2, Bernal discloses the image processing device according to claim 1, wherein the determination unit selects one of the first parameter group and the second parameter group having fewer errors that occur (pg. [0054], selecting a candidate histogram based on a similarity metric between the candidate histogram representations and a target color histogram representation).

Regarding claim 6, Bernal discloses the image processing device according to claim 1, wherein the determination unit selects, among the first parameter group and the second parameter group, according to a position of the area when an image is divided into a plurality of regions (e.g., Fig. 4E, pg. [0054], The determination of one candidate histogram representation is according to the location of the object/vehicle).

Regarding claim 7, Bernal discloses the image processing device according to claim 1, wherein the determination unit selects one of the first parameter group and the second parameter group according to a motion object detected between frames of each region when an image is divided into a plurality of regions (e.g., Fig. 4E, pg. [0046], “color features of the kernel 146 associated with the detected object 140 are used to represent an object in motion”).

Regarding claim 11, the only difference between claim 11 and claim 1 is that in claim 1, the determination unit is part of the first image processing unit, whereas in claim 11, the determination unit is part of the second image processing unit. It is just a matter of giving a name to a group of units. Therefore, claim 11 has been analyzed and is rejected for the same reasons as outlined above in the rejection of claim 1.  

Claims 12 and 14 have been analyzed and are rejected for the same reasons as outlined above in the rejection of claims 1 and 11, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bernal (US 2015/0131851).  

Regarding claim 3, Bernal discloses the image processing device according to claim 1, but fails to expressly disclose wherein the determination unit selects the second parameter group when the number of errors occurring in each of the first parameter group and the second parameter group is the same.
However, as stated in Bernal (pg. [0054]), the operation of “maximizing a similarity metric (e.g. Bhattacharyya Coefficient)” is performed “iteratively”. It is well known and common practice for an iterative operation to stop when certain parameter/error ceases to change/increase. The stabilized value(s) will then be the final value(s). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 3 from the teachings of Bernal.

Regarding claim 4, Bernal discloses the image processing device according to claim 1, wherein the determination unit selects an energy value of the image feature data from among the first parameter group and the second parameter group (pg. [0054], “Bhattacharyya Coefficient”, by definition, is a measure of the amount of overlap between two statistical populations) 
Bernal is silent on comparing the Bhattacharyya coefficient with a predetermined threshold values.
However, as stated in Bernal (pg. [0054]), the operation of “maximizing a similarity metric (e.g. Bhattacharyya Coefficient)” is performed “iteratively”. It is well known and common practice in an iterative operation to set threshold value so as to avoid the situation of endless iteration. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 4 from the teachings of Bernal.

Regarding claim 5, Bernal discloses the image processing device of Claim 4, wherein the energy value comprises at least color, brightness, and contrast (pg. [0046]-[0047], color histogram, LBP histogram).

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernal (US 2015/0131851), and in view of Wegener (US 2008/0103710).  

Regarding claims 8-10, please refer to analysis of claim 1. The only difference between claim 8 and claim 1 is the compression and decompression of the first and second parameter group. Bernal does expressly disclose compression and decompression of the first and second parameter group.
However, data compression is well known and common practice in the art for the benefit of efficient use of resources such as storage and for transferring data (see for example Wegener, pg. [0002]).  
Depending on application, using lossless compression (claim 9) or lossy compression, and using look-up table(s) (claim 10) are all well-known techniques, as for example shown in Wegener (pg. [0058]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the well-known compression techniques as for example shown in Wegener into Bernal to yield the invention as described in claims 8-10. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce the predictable results of efficient use of resources such as storage and for transferring data (Wegener, pg. [0002]).

Claim 13 has been analyzed and is rejected for the same reasons as outlined above regarding claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666